Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to May 31, 2018.  The response received 10/25/22 and IDS received 10/26/22 have been entered and claims 1, 2, 4, 24-26 are considered here.  The claims have not been amended.  The amended title is not acceptable because it is not directed to the claimed invention.  
AGAIN, In the specification on pages 37-40 the supplementary notes are queried.  The format of the exponents in claim 6 must be properly clarified.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 24-26 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/044,807 or 2021/013,089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims have been amended to state the microbubble directly contacts with the liquid.  The claims of '807 do not include this specific limitation.  However, the specification of '807 shows only the case where the microbubbles directly contact the liquid and no coatings or other interfering materials are disclosed.  Further, the invention would not work unless the microbubbles directly contact the liquid in which they are suspended.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The above rejection is maintained.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kheir.
Kheir (2014/0010848) entitled "Gas Filled Microbubbles and Systems for Gas Delivery" teaches in paragraph 6, gas filled microbubbles having a size less than ten microns in diameter, such as 2 – 6 microns in diameter.  In paragraph 7 the gas core can contain oxygen, carbon dioxide, carbon monoxide, hydrogen sulfide or a mixture thereof.  In paragraph 8 the concentration of microbubbles is at least 60%.  In paragraph 47 the gases are further discussed.  In paragraph 49 the concentration of microbubbles is further considered.  In paragraph 50 the activity of the bubbles is considered where oxygen leaves the particle's core rather than remain within it thereby directly contacting the liquid.  The microbubbles can be designed such that they release the gas or gas mixture immediately following administration; alternatively, they can be designed to persist in vivo until they reach hypoxic tissue, where the lipid membrane collapses to release the gas or gas mixture.  In paragraph 83 the microbubble composition may be used for preserving organs, in paragraph 86 for blood storage.  See the claims.
The claims differ from Kheir in that they recite a density of microbubbles and that the microbubbles are in direct contact with the liquid.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a composition of microbubbles in the claimed density range because Kheir teaches broad ranges of concentration of microbubbles depending upon their desired function.  No criticality is seen in the claimed concentration range.  And Kheir teaches microbubbles in liquids in paragraph 50 where the microbubbles directly contact the liquid.  As claimed, "wherein the gas of the microbubble directly contacts with the liquid," does not exclude a gas core surrounded by a lipid membrane where the entire microbubble contacts directly with the liquid.  Regarding claim 26 directed to proportions of carbon monoxide to oxygen, depending upon the desired function of the microbubbles, one could select various proportions of the claimed gases without undue experimentation.  The function of various gases on living materials is a well-developed technology, especially for organ and blood preservation.

Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive.
Applicants response argues the claimed feature of "the gas of the microbubble directly contacts with the liquid" is not taught by Kheir who shows the gas core is surrounded by a lipid membrane.
It is the examiner's position that as taught by Kheir, the gas in the microbubble does directly contacts the liquid.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RALPH J GITOMER/         Primary Examiner, Art Unit 1655